In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-20-00114-CR



                            XAVIER LAVAR FRENCH, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                            On Appeal from the 202nd District Court
                                    Bowie County, Texas
                                Trial Court No. 18F0164-202




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                            Memorandum Opinion by Justice Carter



_________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                       MEMORANDUM OPINION

           In April 2018, Xavier Lavar French pled guilty to attempted burglary of a habitation. See

TEX. PENAL CODE ANN. §§ 15.01, 30.02. He was placed on deferred adjudication community

supervision. On September 30, 2020, the trial court adjudicated French guilty, revoked his

community supervision, and sentenced French to eight years’ confinement. French appeals the

trial court’s adjudication, revocation, and sentencing.

           French has filed a single appellate brief attacking four convictions.       The first two

convictions are addressed, respectively, in our opinions in cause numbers 06-20-00112-CR and

06-20-00113-CR. In those cases, French pled guilty to aggravated robbery (06-20-00112-CR)

and aggravated kidnapping (06-20-00113-CR).                   A jury was empaneled, heard punishment

evidence, and assessed sentences of forty years on both cases. The trial court sentenced French

for those two cases on September 23, 2020.

           A week later, the trial court heard the motions to adjudicate and revoke this case and

another.1 At the State’s request, the court took judicial notice of testimony at the punishment

hearing for the two indictments tried the week before. Specifically, the court took notice of the

testimony of the community supervision officer who had supervised French. French pled not

true to the allegations in both motions. Based on testimony it had heard in the punishment trial

the week prior, the trial court found the allegations true, revoked French’s community

supervision, and sentenced him to eight years’ confinement on this and the companion case (our

cause number 06-20-00115-CR).


1
    Addressed in our opinion in cause number 06-20-00115-CR issued on this date.
                                                          2
        French raises no appellate points of error addressing this conviction. The only ground in

his brief complains of matters at the hearing where he pled guilty to the two indictments.2

French having raised no meritorious grounds on appeal, we affirm the trial court’s judgment and

sentence.



                                                     Jack Carter
                                                     Justice

Date Submitted:           June 15, 2021
Date Decided:             July 21, 2021

Do Not Publish




2
 In his appeals of the convictions in cause numbers 06-20-00112-CR and 06-20-00113-CR, French claimed that the
trial court erred not to informally inquire into French’s competency to stand trial. See TEX. CODE CRIM. PROC. ANN.
art. 46B.004. He did not raise those issues in the hearing on the motions to adjudicate and revoke.
                                                        3